DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/1/2021.  Claims 2-3, 9-17, 21-22, 24-25, 32-39, and 43-47 have been cancelled.  Claims 1, 4-8, 18-20, 23, 26-31, 40-42, and 48 are pending in this Office action.
Drawings
Figures 1, 2A, 2B, 3A-3D, 4A-4C, 5, 6A, 6B, and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al (US 2022/0264348) hereinafter Manolakos in view of Chandrasekhar et al (US 2019/0069285) hereinafter Chandrasekhar.
Regarding claim 1, Manolakos discloses a method performed by a user equipment (UE), the method comprising: determining a receive (RX) spatial filter for receiving both a first measurement resource and a second measurement resource, wherein the RX spatial filter is determined based on a first spatial quasi-co-located (QCL) reference associated with the first measurement resource and a second spatial QCL reference associated with the second measurement resource (see Abstract, [0006], [0008] illustrates that the apparatus may include means for receiving, from a base station, a report configuration including a first set of QCL parameters for channel measurement and a second set of QCL parameters for interference measurement, where at least one QCL reference associated with a first QCL parameter of the first set is different than a QCL reference associated with a second QCL parameter of the second set, performing the channel measurement based on a first resource setting for the channel measurement and the first set of QCL parameters, performing the interference measurement based on a second resource setting for the interference measurement and the second set of QCL parameters, and transmitting, to the base station, a generated report based on the channel measurement and the interference measurement), and the first and second spatial QCL references are different (see Abstract, [0006] illustrates that a report configuration including a first set of QCL parameters for channel measurement and a second set of QCL parameters for interference measurement, where at least one QCL reference associated with a first QCL parameter of the first set is different than a QCL reference associated with a second QCL parameter of the second set, performing the channel measurement based on a first resource setting for the channel measurement and the first set of QCL parameters, performing the interference measurement based on a second resource setting for the interference measurement and the second set of QCL parameters, and transmitting, to the base station, a generated report based on the channel measurement and the interference measurement); and measuring the first and second measurement resources with the determined Rx filter configuration (see [0085], [0113] wherein the [0085] illustrates that UEs 115 may receive, from base stations 105, a report configuration including a first set of QCL parameters for channel measurement and a second set of QCL parameters for interference measurement. In some examples, at least one QCL reference associated with a first QCL parameter of the first set is different than a QCL reference associated with a second QCL parameter of the second set. The second set of QCL parameters for the interference measurement may be a subset of the first set of QCL parameters for the channel measurement or may be different than the first set of QCL parameters for the channel measurement. In some other examples, the QCL reference associated with the first QCL parameter of the first set and the QCL reference associated with the second QCL parameter of the second set may include different QCL TypeD references that correspond to different spatial receive beams).  Manolakos fails to explicitly disclose determining a receive (RX) spatial filter for receiving both a first measurement resource and a second measurement resource.
Chandrasekhar discloses determining a receive (RX) spatial filter for receiving both a first measurement resource and a second measurement resource (see [0093], [0141] wherein the [0093] illustrates that for each RX beam, the UE reports different TX beams received using that RX beam, ranked in order of signal strength (RSRP) and optionally CSI (CQI/PMI/RI)). Based on the UE's measurement report feedback, the gNB configures the UE with a set of TX-RX beam pairs for reception of PDCCH and/or PDSCH. We refer to the indication of a TX-RX beam pair or a transmit and receive spatial filter configuration (state) as an Indication State (IS)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Manolakos with the above teaching of Chandrasekhar in order to provide the gNB to assist the UE the indication of a transmit spatial filter as suggested by Chandrasekhar.
Claim 23 is similar to claim 1.  Therefore; claim 23 is rejected under a similar rationale.
Allowable Subject Matter
Claims 4-8, 18-20, 26-31, 40-42, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2021/0344397) disclose a method for channel state information reporting in massive antenna system.  
Lee et al (US 2021/0111846) disclose a method for transmitting and receiving channel state information between terminal and base station in wireless communication system and apparatus supporting same.  
Yang et al (US 2021/0036833) disclose a method for determining CSI resource type, terminal and network side device.  
Nory et al (US 2020/0305088) disclose a beam indication for uplink power control. 
Frenne et al (US 2020/0252951) disclose apparatuses, methods, computer programs and computer program products for beam indication.
Xia et al (US 2018/0288756) disclose a system and method for communications beam recovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
December 12, 2022